Citation Nr: 0007101	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-40 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bulging discs at L3-L4 
and L4-L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to June 
1984 and from August 1985 to October 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for back problems.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran suffered back sprains during his first period 
of service which resolved prior to his separation therefrom.

3.  The veteran's current bulging discs of L3-L4 and L4-L5, 
first demonstrated in 1995, are not medically related to the 
episodes of back sprain suffered during military service.


CONCLUSION OF LAW

Bulging discs at L3-L4 and L4-L5 were not incurred in or 
aggravated by service.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The veteran claims that service connection is warranted for a 
low back disorder.  He contends that he did not have any 
problems with back pain prior to service and that his current 
low back problems are attributable to injuries during his 
first period of active duty service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The service medical records reveal that on September 1, 1982, 
the veteran reported that he had fallen off a vehicle and 
landed on both knees.  He also reported low back pain due the 
fall for the last week.  The examiner stated that there was 
no swelling, discoloration, and that the veteran had good 
range of motion.  The assessment was contusion.  The veteran 
was seen on September 10, 1982, where he complained of low 
back pain for two days.  He reported having picked up a "50 
cal" and carrying it to the barracks.  The examiner noted 
that there was no past history, and that there was no 
swelling or discoloration and that range of motion was 
"good."  The assessment was sprained muscle.  In February 
1984, the veteran reported a history of back pain for two 
days.  He denied trauma.  Upon physical examination, the 
examiner stated that the veteran had no edema and had full 
range of motion without pain.  The examiner noted that there 
were no muscle spasms.  The impression was lumbar strain.  
The service separation examination in June 1984 did not note 
any back pathology.

The veteran underwent a VA examination in June 1985.  The VA 
examiner reported no musculoskeletal defects or 
abnormalities.  In March 1987, the veteran was seen with 
complaints of chronic low back pain.  The VA examiner found 
no motor, sensory, or reflex deficits.  Examination of the 
spinal column revealed mild paravertebral muscle spasm in the 
lumbar area.  The VA examiner stated that the veteran's 
condition was stable and that there was no evidence of 
neurologic deficit.  In August 1987, the veteran reported 
chronic low back pain.  The VA examiner noted that a March 
1987 examination revealed no evidence of focal deficit, and 
X-rays of the lumbosacral spine were negative.  

In October 1990, the veteran was seen with complaints of low 
back pain since 1982.  The VA examiner assessed chronic low 
back pain.  He noted that there was no evidence of myositis, 
muscle spasm, nor radiculopathy.

The veteran had an RO hearing in April 1997.  He stated that 
his low back problems basically began in February 1984, when 
he was working in heavy artillery and would have to carry 
100-pound bullets sometimes up to 100 feet.  He stated that 
he had to do this about five or six times per week.  He noted 
that he had had back problems prior to February 1984, but 
that he had not sought treatment for such.  The veteran 
testified that he did not seek much treatment after that 
because he was expected to do his job.  He stated that he 
went to see Dr. Lopez in September 1984 for his back pain 
following his discharge from service, and that he then saw 
Dr. Lopez three or four times per month.  He testified that 
the pain would get so bad that he sometimes could not get out 
of bed or put on his socks.  The veteran stated that he did 
not have any back problems prior to entering service.

A March 1994 x-ray of the lumbosacral spine revealed evidence 
of minimal disc space narrowing at the L5-S1 level.  A March 
1995 CT scan of the lumbar spine revealed minimal 
circumferential bulging disc at L3-L4 and broad base 
posterior bulging disc at L4-L5.

The veteran submitted a statement from Dr. Edicto Lopez Ortiz 
at the time of the April 1997 hearing.  Dr. Ortiz stated that 
he had treated the veteran from September 1984 to November 
1988 for chronic low back pain, which was probably due to an 
accident while serving in the Armed Forces.  In a July 1997 
letter, Dr. Ortiz stated that he had seen the veteran for 
back pain due to trauma received while in the United States 
Army, when shooting a weapon.  Dr. Ortiz stated that the 
veteran had come to his office for treatment in September 
1984, always complaining of the same symptomatology.

The veteran underwent a VA examination in May 1999.  He 
reported severe low back pain with radiation to all the back 
associated with cramps of both thighs.  On examination, the 
veteran's lumbar spine had 50 degrees of flexion, 10 degrees 
of extension, 40 degrees of lateral flexion, and 15 degrees 
of rotations.  The VA examiner noted that the veteran did not 
put forth his full effort.  The examiner reported that he had 
observed the veteran exhibit more range of motion with a pain 
free expression while dressing and undressing than he had 
while performing the measured ranges of motion.  The VA 
examiner stated that there was no objective evidence of 
lumbar muscle spasm or painful motion in all movements of the 
lumbar spine.  There was no objective evidence of weakness of 
the legs with normal muscle strength graded 5/5.  
Additionally, the VA examiner noted that there was no 
tenderness to palpation on lumbar paravertebral muscles.  The 
VA examiner entered a diagnosis of L3-L4 and L4-L5 bulging 
disc by CT scan of March 1995 and back sprain during military 
service.

The VA examiner stated that he had reviewed the appellant's 
claims file carefully and reported the appellant's medical 
history related to his lumbar spine.  He then concluded, 
"With the available medical evidence, it is my opinion that 
the present bulging discs of L3-L4 and L4-L5 shown on CT scan 
of 3/23/95 are not related to the episodes of back sprain 
suffered during military service."

The Board notes Dr. Ortiz's April 1997 statement that the 
veteran had chronic lumbar pain which was "probably due to" 
an accident that the veteran sustained in service.  
Additionally, Dr. Ortiz stated in a July 1997 letter that the 
veteran had complained of pain "due to trauma received while 
in the U.S. Army."  However, Dr. Ortiz's statements refer 
only to complaints of back pain, and do not specifically 
relate the current diagnosis of bulging discs at L3-L4 and 
L4-L5 to the inservice findings.  Nor is there any indication 
that Dr. Ortiz reviewed the veteran's service medical 
records.  In this regard, the Board finds that the VA 
examiner's statement, made after full review of the record, 
that the veteran's current bulging discs of L3-L4 and L4-L5 
were not related to the episodes of back sprain suffered 
during military service, outweighs the unsupported statements 
of Dr. Ortiz.

Since the current diagnosis for which the veteran seeks 
service connection is bulging discs at L3-L4 and L4-L5, the 
veteran is not competent to allege that an injury in service 
caused the bulging discs in his lumbar spine.  See Savage, 10 
Vet. App. at 494; Epps, 126 F.3d at 1468-69; Slater v. Brown, 
9 Vet. App. 240, 243 (1996) (medical evidence is needed to 
provide causal nexus between veteran's inservice injury and 
arthritis of the cervical spine); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In reviewing the record as a whole, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bulging discs at L3-L4 and L4-L5.  
There is no equipoise between the positive and negative 
evidence; therefore no reasonable doubt issue is raised.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).









ORDER

Service connection for bulging discs at L3-L4 and L4-L5 is 
denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

